Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed December 30, 2020 is acknowledged and has been entered. Claims 1 and 18 have been amended. Claims 2, 4 and 16 are canceled. Claim 19 is new. Claims 1, 3, 5-15 and 17-19 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Response to Amendment
The objections to claims 1 and 18 are now withdrawn in view of the claim amendment.
The rejections to claims 1, 3 and 5-18 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. After reconsideration, new grounds of rejection are now 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al., US 2013/0064035 A1, hereinafter Kandori, in view of Takeuchi et al., US 2015/0016221 A1, hereinafter Takeuchi, further in view of Chiang et .

Claim 1. Kandori teaches in FIG.1 a capacitive micromachined ultrasonic transducer (CMUT) array probe with improved patient safety, the CMUT array probe being connectable to an ultrasound system operating in a first range of voltages, wherein the CMUT array probe comprises: 
“a substrate (106)” ([0028]: the substrate 106); 
“a plurality of CMUT cells (200) located on the substrate (106), each of the plurality of CMUT cell having a top patient-facing electrode (102) and a bottom electrode (105)” ([0028]: the first electrodes 102 of each element 212 are drawn out of the substrate 106 by the wire 109 of the first electrode and connected to the first driving and detecting unit 301. The second electrode 105 of each element 211 are drawn out of the substrate 106 by the wire 108 of the second electrode and connected to the second driving and detecting unit 302), wherein 
“a reference voltage (V1) is applied to the top patient-facing electrode (102) of each of the plurality of CMUT cells (200)” ([0028]: the driving and detecting unit 301 and 302 have reference potentials V1 and V2, respectively for operating the electrodes of each element; and FIG.1: Reference potential V1 is associated with unit 301 for operating the top electrode 102); and 
“a DC voltage (V2) is applied to the bottom electrode (105) of each of the pluratliy of CMUT cells (200)” ([0028]: the driving and detecting unit 301 and 302 have reference potentials V1 and V2, respectively for operating the electrodes of each element; and FIG.1: Reference potential V2 is associated with unit 302 for operating the bottom electrode 105; and [0039]: a DC power source 431); 
“probe electronics (301 and 302) coupled to the plurality of CMUT cells (200) and arranged to provide control signals to the plurality of CMUT cells and ultrasound signals from the plurality of CMUT cells” ([0028]: the driving and detecting unit 301 and 302 have reference potentials V1 and V2, respectively, for operating the electrodes of each element, which are connected to transfer drive and detection signals), wherein
“the probe electronics is configured to operate in a second range of voltages and electrically float relative to a ground voltage of the first range of voltages, wherein the second range of voltages comprises the DC voltage” ([0028]: the driving and detecting unit 301 and 302 have reference potentials V1 and V2, respectively for operating the electrodes of each element; and FIG.1: Reference potential V2 is associated with unit 302 for operating the bottom electrode 105; and [0039]: a DC power source 431) – the driving and detecting units are considered the “probe electronics” as claimed. V2 is the second range of voltages and it is a DC voltage, 
“a probe cable having a first end coupled to the probe electronics and a second end coupleable to the ultrasound system (504) and having a control signal line and an ultrasound signal line (514)” (FIG.8A: the capacitive electromechanical transducer 503 communicates with the image information generator 504 with the ultrasonic received signal 514) – it is inherent that the ultrasound probe is controlled to transmit and receive signals, which are electrical signals sent and received via conductive wires such as a probe cable or its equivalence, wherein 
[0028]: the driving and detecting unit 301 and 302 operate the electrodes of each element to transfer drive and detection signals) – the drive signals are the “control signals” as claimed, and
“the ultrasound signal line is adapted to transmit the ultrasound signals from the probe electronics to the ultrasound system” ([0028]: the driving and detecting unit 301 and 302 operate the electrodes of each element to transfer drive and detection signals; [0061]: the information on the magnitude, the shape and the time of the received signal is sent in the form of the ultrasonic received signal 514 to the image information generator 504) – the detection signals and the ultrasonic received signals are the “ultrasound signals” as claimed; and 
“one or more level shifters (432 and 433) coupled to the control signal line and the ultrasound signal line” ([0039]: a drive control signal level converter 432 and a detection signal level converter 433; FIG.3), wherein 
“the one or more level shifters is adapted to shift a baseline of the control signal (451) to the second range of voltages and to shift a baseline of the ultrasound signals (461) to the first range of voltages” ([0041]: the drive signal 451 is changed to a drive signal 453 (level shift) by increasing the reference potential by VB by the level converter 432 of drive control signals…The detection signal 461 output from the first driving and detecting unit 301 is changed to a detection signal 463 (level shift) by decreasing the reference potential by VB by the level converter 433 of detection signals).


However, in an analogous CMUT transducer array probe field of endeavor, Takeuchi teaches features (1) and (2).
Takeuchi teaches that 
(1) “the DC voltage is a DC bias voltage” ([0031]: a bias voltage (direct current (DC) voltage) is applied from the bias power source 102 to the first electrode 13; and FIG.2B) – as illustrated in FIG.2B, the first electrode 13 is the “bottom electrodes” as claimed. The bias DC voltage is “the second voltage” that is associated with the second electrode as claimed, and
(2) “the DC voltage is higher than the reference voltage” ([0031]: the second electrode 4 is connected to the ground potential; and FIG.2B) – as illustrated in FIG.2B, the second electrode 4 is the “top electrodes” as claimed. The ground potential is the “first voltage” that is associated with the first electrode as claimed, and it has a zero potential. The DC voltage (the second voltage) is higher than the ground voltage since the ground voltage (the reference voltage) has a zero potential.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori to have the CMUT transducer employ such features associated with (1) the DC voltage is a DC bias voltage and (2) the DC voltage is higher than reference voltage that are taught in reducing an influence on the conversion characteristics due to a variation in the transient response among the element”, as suggested in Takeuchi, [0065].

In regard to the features (3) the control signals are transmitted from the ultrasound system to the probe electronics and (4) the probe electronics comprise application specific integrated circuit (ASIC) circuitry, neither Kandori nor Takeuchi teaches such a feature.
However, in an analogous CMUT transducer array probe field of endeavor, Chiang teaches such a feature.
Chiang first teaches feature (3) 
“a probe cable having a first end coupled to the probe electronics and a second end coupleable to the ultrasound system and having one or more of a control signal line and an ultrasound signal line” ([0002]: Conventional ultrasound imaging systems typically include a hand-held probe coupled by cables to a large rack-mounted console processing and display unit).
Chiang further teaches that 
“each control signal line is adapted to transmit the control signals from the ultrasound system to the probe electronics” ([0003]: the processing circuitry typically includes driver circuits, which, in the transmit mode, send precisely timed drive pulses to the transducer to initiate transmission of the ultrasound signal) and 
“each ultrasound signal line is adapted to transmit the ultrasound signals from the probe electronics to the ultrasound system” ([0002]: The transducer convert the received ultrasonic energy into low-level electrical signals which are transferred over the cable to the processing unit).
In regard to feature (4), Chiang teaches such a feature of
“the probe electronics comprise application specific integrated circuit (ASIC)” ([0148]: the operations and methods may be embodied in whole or in part using hardware components, such as Application Specific Integrated Circuits (ASICs)).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori and Takeuchi combined to have the CMUT transducer employ such features associated with a probe cable having a control signal line, wherein “each control signal line is adapted to transmit the control signals from the ultrasound system to the probe electronics”; and “the probe electronics comprise application specific integrated circuit (ASIC) circuitry” as taught in Chiang for the advantage of “precisely sent timed drive pulses to the transducer to initiate transmission of the ultrasonic signal”, as suggested in Chiang, [0003], which is a fundamental operational requirement for performing an ultrasound scan.

In regard to the feature (5) the ASIC comprises microbeamformer circuitry, neither Kandori, Takeuchi nor Chiang teaches such a feature.
However, in an analogous ultrasound CMUT array field of endeavor, Peszynski teaches that 
[0025]: FIG.5B: a microbeamforming ASIC with active CMUT or PMUT acoustic matrix array integrally attached).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi and Chiang combined to have the ASIC employ such a feature of “comprising microbeamformer circuitry” as taught in Peszynski for the advantage of “providing a method and apparatus for ultrasound imaging that controls the tuning and positioning of scan lines generate by an array without the need for a manual transducer manipulation”, as suggested in Peszynski, [0002], [0005] and [0007].

Claim 3. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1.
Neither Kandori nor Takeuchi teaches that the one or more level shifters further comprise a capacitive level shifter, a transformer level shifter, an optical level shifter, or a transistor level shifter.  
However, in an analogous CMUT transducer array probe field of endeavor, Chiang teaches that
“the one or more level shifters further comprise a transistor level shifter” ([0132]: the level-shifting function can be implemented on high-voltage transistors).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori and Takeuchi combined to have the CMUT transducer array probe employ such a feature of “the one providing the necessary driving pulses to the transducer array”, as suggested in Chiang, [0132]. 

Claim 9. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1, including the feature of the one or more level shifters (Kandori, FIG.3: 432 and 433) and the one or more level shifters are in the same circuitry with the first and the second driving and detecting unit 301 and 302 (i.e., a processing unit).  
Neither Kandori nor Takeuchi teaches the location of the one or more level shifters. 
However, in an analogous CMUT transducer array probe field of endeavor, Chiang teaches that the driver circuits are in the ultrasound console, i.e., the ultrasound system as claimed (Chiang, [0002]: Conventional ultrasound imaging systems typically include a hand-held probe coupled by cables to a large rack-mounted console processing and display unit), and the console is connected with the ultrasound probe via a probe cable ([0002]: The transducer convert the received ultrasonic energy into low-level electrical signals which are transferred over the cable to the processing unit).
When Kandori, Takeuchi and Chiang are combined, it teaches that the one or more level shifter is on the same circuitry as the processing unit; and the processing unit is located in the console (i.e., the ultrasound system) that is connected to the second end of the cable and to the ultrasound probe. Hence, the one or more level shifter is located at the second end of the cable where the ultrasound system is located. 

Alternatively, the purpose for the one or more level shifter is to adjust the voltage applied to the electrode. As long as the one or more level shifter is part of the circuitry for performing such a function, the exact location of the one or more level shifters would not have modified the operation of the transducer. Merely rearrangement the parts has not patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.C. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 10. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1.
As applied to claim 1, Kandori teaches the feature of the one or more level shifters (FIG.3: 432 and 433) and FIG.3 illustrates that the one or more level shifters are in the same circuitry with the first and the second driving and detecting unit 301 and 302 (i.e., a processing unit).  
As FIG.3 is a diagram illustrates the CMUT transducer probe, Kandori is considered teaching that the one or more level shifters are located in the transducer array probe. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 11. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 10.
Kandori further teaches that 
“the one or more level shifters are integrated into the probe electronics” (FIG.3: the one or more level shifters 432 and 433 are in the same circuitry with the probe electronics 301 and 302, hence are integrated into the probe electronics 301 and 302).  

Claim 12. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1.
Kandori does not teach that the ultrasound signal line further comprises an analog signal line.  
However, in an analogous CMUT transducer array probe field of endeavor, Takeuchi teaches that
[0059]: the signal processing unit 2024 performs signal processing, such as analog-to-digital (A/D) conversion).  
Since the signal transmitted from the ultrasound array probe to the signal processing unit requires an analog-to-digital conversion, Takeuchi implicitly teaches that the ultrasound signal line is an analog signal line (such that it generates analog signals).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori to have the CMUT transducer employ such a feature of “the ultrasound signal line further comprises an analog signal line” are taught in Takeuchi for the well-known advantage of an analog signal line of low cost and much higher signal density so that it presents more refined information.

Claim 13. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1.
Kandori teaches that 
“the DC voltage is coupled to the probe electronics” (FIG.1: the DC voltage V2 is coupled to the probe electronics 302).  
Kandori does not teach that the DC voltage is supplied via a DC bias supply, and the DC bias supply is coupled to the ground.
However, in an analogous CMUT transducer array probe field of endeavor, Takeuchi teaches that
FIG.2B; and [0031]: the bias power source 102), and 
“the DC bias supply is coupled to the ground” (FIG.2B: the bias power source 12 is coupled to the ground).
Hence, Kandori and Takeuchi combined taches a DC bias supply (V2 of Kandori and 102 of Takeuchi) that is coupled between the probe electronics (302 of Kandori) and ground (FIG.2B of Takeuchi).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori to have the CMUT transducer employ such features associated with the DC voltage supplied via a DC bias supply, and the DC bias supply coupled to the ground that are taught in Takeuchi for the advantage of “reducing an influence on the conversion characteristics due to a variation in the transient response among the element”, as suggested in Takeuchi, [0065].

Claim 19. Kandori. Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1, including the feature of the ASIC (Chiang: [0148] and Peszynski: [0025]).
Neither Kandori nor Takeuchi explicitly teaches that the ASIC is positioned within a probe housing.
However, in an analogous CMUT transducer array probe field of endeavor, Chiang teaches that the transducer arrays along with the circuitry are positioned in a probe housing in [0013]: FIG.1: the front-end probe 3 integrates a transducer array 10 and control circuitry into a single hand-held housing. 
[0148]: the operations and methods may be embodied in whole or in part using hardware components, such as Application Specific Integrated Circuits (ASICs)).  
The ASIC that is part of the circuitry integrated into a single hand-held housing is therefore positioned in the probe housing.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi and Chiang combined to have the ASIC employ such a feature of being positioned within a probe housing as taught in Chiang for the advantage of providing proper protection for device integrity and safety purposes of having a circuitry be enclosed in a housing. 
For the best interest of compact prosecution, Peszynski further also teaches the same feature such that the ASIC is positioned in a probe housing in [0025]: FIG.5B: a microbeamforming ASIC with active CMUT or PMUT acoustic matrix array integrally attached 30a…a plastic housing 32a and 22a.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi and Chiang combined to have the ASIC employ such a feature of “comprising microbeamformer circuitry” as taught in Peszynski for the advantage of providing proper protection for device integrity and safety purposes of having a circuitry be enclosed in a housing.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori, Takeuchi, Chiang and Peszynski combined, as applied to claim 1, further in view of Rice et al., US 2014/0257107 A1, hereinafter Rice.

In regard to claim 5-7, Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1.
Neither Kandori, Takeuchi, Chiang nor Peszynski teaches that “the ASIC circuitry is located on the substrate” (claim 5), “the CMUT array probe comprise a second substrate, wherein the ASIC circuitry is located on the second substrate” (claim 6), and “the ASIC circuitry and its substrate are bonded to the CMUT cells and their substrate by a flip chip connection, conductive adhesive, or silicon vias” (claim 7).  
However, in an analogous CMUT transducer array probe field of endeavor, Rice teaches that
“the ASIC circuitry is located on the substrate” ([0050]: the transducer assembly 122B also includes a substrate 200 that is bonded to a substrate 201 (having the ASIC 220)…As shown in FIG.3B, the support substrate 240 supports the bottom sides of the substrates 200-201) - hence, both the transducer and the ASIC are located on same substrate 240;
“a second substrate; wherein the ASIC circuitry is located on the second substrate” ([0053]: a substrate 201 (having the ASIC 220); FIG.5) - since the CUT cell and the ASIC are attached, it implicitly teaches that the ASIC is located on a separate substrate, i.e., the second substrate as claimed; and
[0053]: the transducer assembly 122C also includes a substrate 200 that is bonded to a substrate 201 (having the ASIC 220) through flip-chip bonding).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi, Chiang and Peszynski combined to have the CMUT transducer array probe employ such features of “the ASIC circuitry is located on the substrate”, “the CMUT array probe comprise a second substrate, wherein the ASIC circuitry is located on the second substrate”, and “the ASIC circuitry and its substrate are bonded to the CMUT cells and their substrate by a flip chip connection, conductive adhesive, or silicon vias” as taught in Rice as a means for coupling the ASCI to the transducer in a CMUT ultrasound transducer manufacture process for the advantages of “providing mechanical strength” (Rice, [0050]) and “providing electrical communication between the transducer and the ASIC” (Rice, [0053]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori, Takeuchi, Chiang and Peszynski combined, as applied to claim 3, further in view of Llewellyn et al., US 2011/0084746 A1, hereinafter Llewellyn.

Claim 8. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 3, including the feature of the one or more level shifters (Kandori, FIG.3, 432 and 433), and the level shifter being a transistor (Chiang, [0132]).

However, in an analogous level shifter circuitry field of endeavor, Llewellyn teaches that
“the one or more level shifters further comprises first and second buffers first and second buffers interposed by a transistor” ([0009]: a level shifter coupled between an input of the first buffer and an input of the second buffer).  
As Kandori-Takeuchi-Chiang-Peszynski combined teaches that the level shifter is a transistor, when Kandori, Takeuchi, Chiang, Peszynski and Llewellyn combined, the level shifter comprises a transistor coupled between the first buffer and the second buffer, i.e., “first and second buffers interposed by a transistor” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi, Chiang and Peszynski combined to have the CMUT transducer array probe employ such a feature of “the one or more level shifters further comprises first and second buffers first and second buffers interposed by a transistor” as taught in Llewellyn for the advantage of “isolating a capacitance of the transistors” hence “reducing electromagnetic interference of a switched signal, as suggested in Llewellyn, [0008] and [0003]. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Takeuchi, Chiang and Peszynski, as applied to claim 1, further in view of Kameishi et al., US 2016/0183917 A1, hereinafter Kameishi.

Claim 14. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1, including the feature of “top patient-facing electrode of each of the plurality of CMUT cells” (Kandori: FIG.1, electrodes 102)
Neither Kandori, Takeuchi, Chiang nor Peszynski teaches an insulating covering overlaying the patient-facing electrode.  
However, in an analogous ultrasound transducer array probe field of endeavor, Kameishi teaches 
“an insulating covering overlaying the patient-facing electrodes” ([0092]: FIG.7A illustrates the distal end of the ultrasound probe 10. The ultrasound probe 10 includes the transducers 100 and an acoustic lens; and FIG.7A: the acoustic lens overlays with the transducer on the patient-facing side) – the acoustic lens is considered the “insulating covering” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi, Chiang and Peszynski combined to have the CMUT transducer array probe employ such a feature of “an insulating covering overlaying the patient-facing electrode” as taught in Kameishi for the well-known advantage of an insulating covering for covering the ultrasound transducer elements when being operated.

Claim 15. Kandori, Takeuchi, Chiang, Peszynski and Kameishi combined teaches all the limitations of claim 14. 
Neither Kandori, Takeuchi, Chiang nor Peszynski teaches that the insulating covering comprises an acoustic lens.  
However, in an analogous ultrasound transducer array probe field of endeavor, Kameishi teaches 
“the insulating covering comprises an acoustic lens” ([0092]: FIG.7A illustrates the distal end of the ultrasound probe 10. The ultrasound probe 10 includes the transducers 100 and an acoustic lens; and FIG.7A: the acoustic lens overlays with the transducer on the patient-facing side).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi, Chiang and Peszynski combined to have the CMUT transducer array probe employ such a feature of “the insulating covering comprises an acoustic lens” as taught in Kameishi for the well-known advantage of an acoustic lens for focusing the ultrasonic waves in the slide direction to improve the resolution.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Takeuchi, Chiang and Peszynski, as applied to claim 1, further in view of Zemp et al., US 2014/0117809 A1, hereinafter Zemp.

Claim 17. Kandori. Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 1, including the feature that the bottom electrode supplies DC Kandori: [0028], [0039] and FIG.1; and Takeuchi: [0031] and FIG.2B).
Kandori further teaches that
“each of the plurality of CMUT cells comprises a cell membrane, and wherein, for each of the plurality of CMUT cells, the bottom electrode is configured to bias the cell membrane to operate in a collapsed state based on a voltage” ([0007]: the transducer has a pluratliy of cells, each of which has a vibrating film…a transmission function which generate an AC potential between the first and the second electrodes to vibrate the vibrating film and a receiving function which detects a displacement of the vibrating film by a change in a capacitance between the first and the second electrodes).  
Neither Kandori, Takeuchi nor Chiang teaches that the cell membrane is at a collapsed state, and the voltage that the cell membrane is operated in a collapsed state is the DC bias violated. 
However, in an analogous ultrasound CMUT array field of endeavor, Zemp teaches such a feature in [0031]: we apply bias voltages from DC source 30; and [0036]: when a bias voltage is applied that is near the collapse voltage (for pre-collapse operation) or above the collapse voltage (for collapse-mode operation) the transmit response can be significantly higher).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi and Chiang combined to have the cell membrane to operate in a collapsed state based on the DC Zemp, [0036].
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Takeuchi, Chiang and Peszynski, as applied to claim 13, further in view of Dausch et al., US 2010/0168583 A1, hereinafter Dausch.

Claim 18. Kandori, Takeuchi, Chiang and Peszynski combined teaches all the limitations of claim 13.
Neither Kandori, Takeuchi, Chiang nor Peszynski teaches a probe housing and a DC bias control circuit configured to control the DC bias supply, wherein the DC bias control is positioned within the probe housing.
However, in an analogous ultrasound transducer array design and manufacture field of endeavor, Dausch teaches
“a probe housing and a DC bias control circuit configured to control the DC bias supply, wherein the DC bias control is positioned within the probe housing” ([0008]: micromachined ultrasound transducers provide miniaturized devices that may be directly integrated with control circuitry. For example, cMUT have been integrated with control circuitry with through-wafer interconnection; [0045]: means and equivalents thereof include additional circuitry and/or electronic components designed to control the DC bias concurrently with transmit and receiving signals; and [0082]: pMUT formed through-wafer interconnects combined with control circuitry thereby forming a transducer device may be further assembled into a housing assembly including external cabling to form an ultrasonic probe, such as an ultrasound imaging probe) – hence, the control circuitry including the circuitry to control the DC bias is assembled with the transducers into a housing to form an ultrasonic probe.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention of Kandori, Takeuchi, Chiang and Peszynski combined to have the array probe employ such a feature of comprising “a probe housing and a DC bias control circuit configured to control the DC bias supply, wherein the DC bias control is positioned within the probe housing” as taught in Dausch for the advantage of “significantly reducing the cabling required in the ultrasound probe”, as suggested in Dausch, [0082].

Response to Arguments
Applicant’s arguments in regard to whether Sudol qualifies as prior art have been fully considered but there are not persuasive.
35 U.S.C. 102(a)(2) provides that
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 102(b)(2)(c) provides that
(b) EXCEPTIONS --
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
	Examiner’s consideration in regard to the qualification of the Sudol reference (hereinafter Sudol) as prior art is as the following:
The effective filing date of the claimed invention is August 11, 2015.
The effective filing date of Sudol is July 16, 2014. 
The effective filing date of Sudol pre-dates the effective filing date of the claimed invention. Sudol therefore qualifies as prior art under 35 U.S.C. 102(a)(2).
The 102(b)(2)(a) and 102(b)(2)(b) exceptions do not apply to Sudol as there is no common inventor between the current application and Sudol.
Since both the claimed invention and Sudol are assigned to Koninklijke Philips N.V. (hereinafter Philips), the 102(b)(2)(c) exception may be applicable to Sudol.
In order for the 102(b)(2)(c) exception to be applicable to Sudol, “the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person”.
(1) in regard to the first requirement of “the subject matter disclosed ad the claimed invention, not later than the effective filing date of the claimed invention, being owned by the same person”, based on the assignment record (Reel/Frame: 054379/0291), Sudol was assigned to Philips on January 10, 2017. (Two of the five inventors executed the assignment on January 10, 2017; one executed on January 09, 2017; and two executed  later than the effective filing date of the claimed invention, which is August 11, 2015.
(2) in regard to the second requirement of “the subject matter disclosed and the claimed intention, not later than the effective filing date of the claimed invention, being subject to an obligation of assignment to the same person”, Applicant has failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person no later than the effective filing date of the claimed invention in a conspicuous manner, and therefore, the reference is not excepted as prior art under 35 U.S.C. 102(a)(2). Applicant must file the required submission in order to properly except the reference subject matter under 35 U.S.C. 102(b)(2)(C). See MPEP § 2154.02(c).
Based on the above consideration, Sudol is considered qualifying as prior art. 

Examiner notes that, after reconsideration, Sudol, though qualifies as prior art, is no longer cited in the rejection to claim 1 and further to claim 17. The newly cited Peszynski is now relied upon for the teaching of the feature of the ASIC comprising microbeamformer circuitry (formerly in claim 16 now incorporated to claim 1), and such ASIC is positioned within a probe housing (claim 19). The newly cited Zemp is now relied upon for the teaching of the feature in claim 17 such that the cell membrane of the CMUT cell operates in a collapsed state when a DC bias voltage is applied. 
Based on the above considerations, claims 1, 3, 5-15 and 17-19 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudol et al., US 2017/0165715 A1. This reference currently qualifies as prior art under 35 U.S.C. 102(a)(2). It discloses an ASIC integrated with the CMUT cells and comprising microbeamformer circuitry.
Patil et al., US 2016/0199030 A1. This reference currently qualifies as prior art under 35 U.S.C. 102(a)(2). It discloses that the cell membrane operates in a collapsed stated based on the DC bias voltage.
Langeries et al., US 2012/0133005 A1. This reference discloses that the cell membrane operates in a collapsed stated based on the DC bias voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793